Exhibit 10.26

MOORE WALLACE INCORPORATED

Moore Wallace Executive Offices

1200 Lakeside Drive

Bannockburn, Illinois 60015

January 27, 2004

Via Fax: 773-871-7066

Suzanne S. Bettman

521 W. Stratford Place #2

Chicago, Illinois 60657

Dear Sue:

On behalf of Moore Wallace Incorporated (the “Company”), we are all extremely
pleased that you have agreed to serve as Senior Vice President, General
Counsel & Assistant Corporate Secretary of the Company, effective as of March 1,
2004, in accordance with the provisions of this letter agreement (this
“Agreement”), which, along with any employment and other policies applicable to
employees of the Company and its subsidiaries from time to time during the term
of your employment, governs the terms of your employment. Upon the closing of
the transaction contemplated by the Combination Agreement, dated as of
November 8, 2003 (the “Combination Agreement”) between R.R. Donnelley & Sons
Company and the Company (the “Closing Date”), you shall become Senior Vice
President, General Counsel and Assistant Corporate Secretary of R.R. Donnelley &
Sons Company.

We and you hereby acknowledge that your employment with the Company constitutes
“at-will” employment and that either party may terminate your employment at any
time, upon written notice of termination within a reasonable period of time
before the effective date of the termination. Your office will be located in the
Chicago metropolitan area. You will report to an Executive Vice President of
Administration. You will also receive such office, staffing and other assistance
as is commensurate with that received by other senior executive officers at your
level in the Company.

I. Compensation

You will receive the following compensation and benefits, from which the Company
may withhold any amounts required by applicable law:

(i) The Company will pay you a signing bonus of U.S. $50,000 within five
business days of your execution of this Agreement.

(ii) The Company will pay you a base salary (“Base Salary”) at the rate of U.S.
$300,000 per year. This Base Salary will be paid in accordance with the normal
payroll practices of the Company.

(iii) In respect of each calendar year of the Company (starting with the 2004
calendar year), you will be eligible to receive an annual bonus (the “Annual
Bonus”) in accordance with the Company’s annual incentive compensation plan with
a target bonus opportunity of one hundred percent (100%) of Base Salary;
provided, however, that the target bonus opportunity with respect to 2004 shall
be guaranteed for calendar year 2004, without pro-ration in consideration of you
foregoing your bonus at your current employer. The performance objectives for
your Annual Bonus with respect to each calendar year will be determined by the
board of directors of the Company (the “Board”) or any designated committee
thereof.

(iv) At the first meeting of the Board of Directors following the Closing Date,
management will recommend that you receive an incentive equity award of an
amount consistent with officers of your level in the Company. Management will
apprise the Board of Directors or its appropriate committee that you hold
options to purchase shares of your current employer’s stock and that those
options will expire upon your termination of employment with your current
employer. Management



--------------------------------------------------------------------------------

will urge that this special circumstance be taken into account when awarding
your initial incentive equity award. It is anticipated that in addition to this
initial incentive equity award that you will be considered for additional
awards, with your peers in the Company.

(v) In addition, you will be immediately eligible to participate in any
nonqualified pension plans and a Supplemental Executive Retirement Plan in which
and to the extent that all executive officers of your level at the Company are
eligible to participate following the combination of the Company and R.R.
Donnelley & Sons Company, and you will be eligible for medical, hospital,
dental, vision, life and accidental death and dismemberment insurance in
accordance with the Company policies.

(vi) You will be eligible for four (4) weeks vacation annually,

(vii) You will receive a car allowance of $1,000 monthly.

II. Severance

If (i) the Company terminates your employment without Cause, as defined in Annex
A, or (ii) after the Closing Date, you terminate your employment for Good
Reason, as defined in Annex A, the Company will pay you an amount equal to one
(1) times your Annualized Total Compensation (as defined below), subject to the
execution by you of a customary release, which amount shall be payable in equal
installments over the twelve (12) month period following the date your
employment with the Company is terminated (the “Termination Date”). The Company
will also provide to you a continuation of all benefits, which you were eligible
to receive immediately prior to such termination, for a period of twelve
(12) months following the Termination Date.

“Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the
Termination Date.

Upon any termination by the Company without Cause or termination by you for Good
Reason, in either case, after the Closing Date, any outstanding stock options,
grants, restricted stock awards or other equity grants issued to you from time
to time, will vest 100% immediately as of the Termination Date. In the event of
any termination of your employment, you agree to resign from such offices and
directorships, if any, of the Company and its subsidiaries and affiliates that
you may hold from time to time. Your rights of indemnification under the
Company’s and its subsidiaries’ and affiliates’ organizational documents, any
plan or agreement at law or otherwise and your rights thereunder to director’s
and officer’s liability insurance coverage for, in both cases, actions as an
officer or a director of the Company and its affiliates shall survive any
termination of your employment.

III. General

The Company will provide you with the same indemnification provisions and
Directors and Officers insurance as that which is provided to other senior
executives of the Company and you will be entitled to receive a gross-up payment
as provided in Annex B.

You agree (i) that at all times both during and after your employment, you will
respect the confidentiality of Company’s and its subsidiaries’ and affiliates’
confidential information and will not disparage the Company and its subsidiaries
and affiliates or their officers, directors or employees, and (ii) from the date
hereof until your first day of employment with the Company, during your
employment and for twelve (12) months after the termination of your employment,
you will not (a) accept a position with, or provide material services to, an
entity that competes with a portion of the Company’s and/or R.R. Donnelley &
Sons Company’s business representing more than $25 million of such company’s
revenues on the date of your departure (without respect to whether the
transaction contemplated between the Company and R.R. Donnelley & Sons Company
is completed), (b) solicit or hire, or assist others in the solicitation or
hiring of, the Company’s employees or (c) interfere with the Company’s business
relationships with any material customers or suppliers.

All notices or communications under this Agreement must be in writing,
addressed; (i) if to the Company, to the attention of the EVP Business & Legal
Affairs or such other officer as the Company may



--------------------------------------------------------------------------------

designate from time to time at his or her office and (ii) if to you, at your
address first written above (or to any other addresses as either party may
designate in a notice duly delivered as described in this paragraph). Any notice
or communication shall be delivered by facsimile (with proof of transmission),
by hand or by courier (with proof of delivery). Notices and communications may
also be sent by certified or registered mail, return receipt requested, postage
prepaid, addressed as above. Notice shall be effective upon the actual receipt
of notice by the recipient thereof.

You represent and agree that you have not, as of the date of this agreement, and
will not disclose or discuss the terms, provisions or existence of this letter
with anyone (other than your husband), including your current employer upon
giving them notice of your decision to leave their employment, without prior
written consent by the Company’s Executive Vice President of Business & Legal
Affairs. We have agreed that the announcement of your employment will await a
broader announcement that is intended to be made on or about the Closing Date.

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in Chicago,
Illinois, in accordance with the rules of the American Arbitration Association.
The decision of the arbitrator shall be final and binding and may be entered in
any court of competent jurisdiction. The arbitrator may award the party he
determines has prevailed in the arbitration any legal fees and other fees and
expenses that may be incurred in respect of enforcing its respective rights
under this Agreement. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Illinois.

Effective as of the Closing Date, all references herein to the “Company” shall
be deemed to be references to R.R. Donnelley & Sons Company and its subsidiaries
and affiliates.

This Agreement sets forth the entire agreement between us with respect to the
matters set forth herein, and fully supersedes any prior agreements or
understandings between us. This Agreement may be executed in counterparts. This
Agreement may not be modified or terminated orally.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to Theodore J. Theophilos, Executive Vice
President, Moore Wallace Incorporated, 1200 Lakeside Drive, Bannockburn,
Illinois 60015.

 

MOORE WALLACE INCORPORATED By:  

/s/ Theodore J. Theophilos

Name:   Theodore J. Theophilos Title:   Executive Vice President

Accepted and Agreed as of this day      of January, 2004

 

/s/ Suzanne S. Bettman

Suzanne S. Bettman



--------------------------------------------------------------------------------

Annex A

Definitions

a. “Cause” means (i) the willful and continued failure of employee to perform
substantially his duties with the Company (other than any such failure resulting
from employee’s incapacity due to physical or mental illness or any such failure
subsequent to employee being delivered a notice of termination without Cause by
the Company) after a written demand for substantial performance is delivered to
employee by the Chief Executive Officer or the Board that specifically
identifies the manner in which the Chief Executive Officer or the Board believes
that employee has not substantially performed employee’s duties, (ii) the
willful engaging by employee in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company or its subsidiaries and affiliates,
(iii) conviction of or the pleading of nolo contendere with regard to, a felony
or any crime involving fraud, dishonesty or moral turpitude, or (iv) refusal or
failure to attempt in good faith to follow the written direction of the Chief
Executive Officer or the Board (provided that such written direction is
consistent with employee’s duty and station) promptly upon receipt of such
written direction. A termination for Cause after a Change in Control shall be
based only on events occurring after such Change in Control; provided, however,
the foregoing limitation shall not apply to an event constituting Cause which
was not discovered by the Company prior to a Change in Control. For purpose of
this paragraph (a), no act or failure to act by employee shall be considered
“willful” unless done or omitted to be done by employee in bad faith and without
reasonable belief that employee’s action or omission was in the best interests
of the Company or its subsidiaries and affiliates. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of the Company’s principal outside counsel shall be
conclusively presumed to be done, or omitted to be done, by employee in good
faith and in the best interests of the Company. Notwithstanding the foregoing,
the Company shall provide the employee a reasonable amount of time, after a
notice and demand for substantial performance is delivered to the employee, to
cure any such failure to perform, and if such failure is so cured within a
reasonable time thereafter, such failure shall not be deemed to have occurred.

b. “Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

(iii) the consummation of an arrangement, amalgamation, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its



--------------------------------------------------------------------------------

Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding Voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in
(A) through (D) of paragraph (ii) and (C) at least a majority of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur. In addition, notwithstanding the foregoing, the consummation
of (or any other action pursuant to the consummation of) the transaction
contemplated by the Combination Agreement shall not be a Change in Control.

c. “Good Reason” means, without employee’s express written consent, the
occurrence of any of the following events after the Closing Date:

1. a change in the employee’s duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of the employee’s duties, responsibilities or status with the Company
(other than a temporary change that results from or relates to the
incapacitation of the employee due to physical or mental illness);

2. a reduction by the Company in employee’s rate of annual base salary or annual
target bonus opportunity (including any material and adverse change in the
formula for such annual bonus target) as the same may be increased from time to
time;

3. any requirement of the Company that employee’s office be more than
seventy-five (75) miles from Chicago, Illinois; and

4. any material breach of the Agreement by the Company.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by employee. Employee’s right to
terminate employment for Good Reason shall not be affected by employee’s
incapacities due to mental or physical illness and employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
employee must provide notice of termination of employment within ninety
(90) days following employee’s knowledge of an event constituting Good Reason or
such event shall not constitute Good Reason under this Agreement.

Annex B

Gross-Up Payments

a. Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of employee
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by employee with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to employee an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by employee of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the employee shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that employee is entitled to a Gross-Up



--------------------------------------------------------------------------------

Payment, but that the Payments would not be subject to the Excise Tax if the
Payments were reduced by an amount that is less than 10% of the portion of the
Payments that would be treated as “parachute payments” under Section 280G of the
Code, then the amounts payable to employee under this Agreement shall be reduced
(but not below zero) to the maximum amount that could be paid to employee
without giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up
Payment shall be made to employee. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments under
Section I(a)(ii), unless an alternative method of reduction is elected by
employee. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

b. Subject to the provisions of paragraph (a) of this Annex B, all
determinations required to be made under this Annex B, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and employee within fifteen
(15) business days of the receipt of notice from the Company or the employee
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, employee may appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Gross-up Payment under this Annex B with respect to any
Payments shall be made no later than thirty (30) days following such Payment. If
the Accounting Firm determines that no Excise Tax is payable by employee, it
shall furnish employee with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on employee’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish employee with a written opinion
to such effect. The Determination by the Accounting Firm shall be binding upon
the Company and employee, except as provided below. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
Determination, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”) or Gross-up Payments
are made by the Company which should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event
that the employee thereafter is required to make payment of any Excise Tax or
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Company to or for the benefit of employee. In the event the amount
of the Gross-up Payment exceeds the amount necessary to reimburse the employee
for his Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by employee (to the extent he has received a refund if the applicable Excise Tax
has been paid to the Internal Revenue Service) to or for the benefit of the
Company. Employee shall cooperate, to the extent his expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax and the employee shall permit the Company to control issues related
to the Excise Tax (at its expense) to permit a representative of the Company to
accompany the employee to any conference with any taxing authority and to
promptly deliver to the Company copies of any written communications and
summaries of any verbal communications with any taxing authority regarding the
Excise Tax.